Exhibit 10.2

 

SCHEDULE 4

TERRITORY

 

The Licensee shall have a license grant in all territories outside of the USA
under the Agreement.

In the USA Healthimation and Nemaura shall work jointly to deliver a revised
version of the WhyWait program in conjunction with Nemaura’s proBEAT product and
service offering.

 

License extended on October 23, 2020 to include the territory rights for North
America/United States. The license agreement now includes World-Wide rights.

Initial: jpt 10/28/20 by John P. Troup

/s/ John P. Troup

 

Initial: dfc Date: 29th October 2020 by D F Chowdhury

/s/ D.F. Chowdhury

 